Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-29 are pending.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-26, drawn to a composition, and the species of compound 25 and propylene carbonate in the reply filed on 6/7/22 is acknowledged.
Claims 27-29 are withdrawn as being drawn to a nonelected invention.
Claims 5, 8-10, 18, 19, 23, and 24 are withdrawn as not being directed to the elected species of merocyanine or oily phase.
Claims 1-4, 6, 7, 11-17, 20-22, 25 and 26 are under consideration to the extent that the composition comprises compound 25 and propylene carbonate.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 6/30/21 and 5/10/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Specification
The abstract of the disclosure is objected to because it contains legal and implied phraseology.  Correction is required.  See MPEP § 608.01(b).
The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should sufficiently describe the disclosure to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.

Claim Objections
Claim 26 is objected to because of the following informalities:  In line 2 the term “additional” is unnecessary as no UV-screening agent is recited in Claim 1.  The following language is suggested, “The composition according to claim 1further comprising an UV-screening agent.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claims 15, 17 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 15 recites "…chosen from the compound 2-ethoxyethyl (2Z)-cyano{3-[(3- methoxypropyl)amino]cyclohex-2-en-1-ylidene}ethanoate (25) and/or the compound ethyl (2Z)- cyano[3-[(3-methoxypropyl)amino]cyclohex-2-en-1-ylidene]ethanoate (14) and mixtures thereof, and preferably the compound (25)”.  A preferred embodiment may be set forth in another dependent claim; when stated in a single claim, preferences lead to confusion over the intended scope of the claim.  Since it is not clear whether the claimed preferred embodiment is a claim limitation, the metes and bounds of the claim cannot be determined and the claim is indefinite.  For the purposes of examination, it will be understood that the preferred embodiments are optional.
	Claim 17 recites “at least one oily phase…present in concentrations preferably ranging from 0.1 % to 98% by weight”.  The term “preferably” makes it unclear if the range of 0.1-98% is required, or if concentrations outside of the range would be permitted. 
	Claim 25 recites “in which the alkyl or alkylene carbonate(s) are in concentrations preferably ranging from 0.1 % to 98% by weight”.  The term “preferably” makes it unclear if the range of 0.1-98% is required, or if concentrations outside of the range would be permitted.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 11-17, 20-22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Richard et al. (WO 2013/011094; cited in IDS) in view of Cao et al. (Cosmetic Science Technology, 2006) as evidenced by Elementis (Safety Data Sheet. Bentone Gel IPM V, 2018). 
Richard et al. teach a cosmetic and/or dermatological composition comprising in a physiologically acceptable medium at least one merocyanine derivative of formula (1) or (2) and/or its E,E-, E,Z- or Z,Z-geometrical isomer forms (e.g. abstract). Richard et al. teach that the merocyanine may be that of compound 25 (e.g. page 15; Claim 19):

    PNG
    media_image1.png
    118
    378
    media_image1.png
    Greyscale




Richard et al. further teach that the cosmetic composition comprises an oil, including the alkyl carbonate, dicaprylyl carbonate (e.g. page 48, lines 12-13). Richard et al. teach that the composition is a sunscreen and may comprise additional sunscreening agents (e.g. abstract; page 23-39). Richard et al. further teach the inclusion of thickeners, including hectorite sold under the name Bentone (e.g. page 58). 
	Richard et al. does not teach that the oil comprises the elected species of propylene carbonate.  This is made up for by the teachings of Cao et al. 
Cao et al. teach that Bentone hectorite clay technology offers multiple benefits beyond just thickening, including improved product stability, enhanced SPF protection and water resistance and modified product texture with good spreadability (e.g. abstract). Cao et al. exemplify Bentone Gel IPM V which is a mixture of Isopropyl myristate and stearalkonium hectorite and propylene carbonate (e.g. Formula 1; Table 8; Figure 8). 
Regarding Claims 1-4, 6, 7, 11-15, 20-22, and 26, it would have been obvious to one of ordinary skill in the art at the time of filing to include the Bentone Gel IPM V, which comprises propylene carbonate, of Cao et al. in the cosmetic compositions of Richard et al. It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results. Both Richard et al. and Cao et al. are directed to sunscreen formulation, and one of ordinary skill in the art would have predicted success as Richard et al. teach the inclusion of both alkyl carbonates and hectorite sold under the name Benton.  One would have been motivated to obtain the benefits of improved product stability, enhanced SPF protection and water resistance and modified product texture with good spreadability attributed to Bentone Gel IPM V. 
Regarding Claim 16, Richard et al. teach that the merocyanines are present at 0.1-10%, which is within the claimed range (e.g. page 20, lines 4-8). 
Regarding Claim 17 and 25, Cao et al. teach that the Bentone gels are preferably used in amounts of 2-15% (e.g. page C, column 2).  As evidenced by Elementis, propylene carbonate is present in Bentone Gel IPM V at 2.5-10% (e.g. page 2).  This results in 0.05-1.5% propylene carbonate by weight of total composition, which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619